A perusal of the now rather voluminous file indicates that the information here sought is either evidential in nature or unnecessary for proper pleading. It is quite apparent that the assertions by plaintiff to make out a cause of action involve legal conclusions as to relationships that can hardly be better stated than they are.
So far as the motion refers to the habiliments of the grave, it might be pointed out that "no information sufficient to form a belief" is still in the mode.
   The motion for more specific statement is denied.